Citation Nr: 9902137	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether Section 306 pension benefits were properly terminated 
effective January 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case is currently before the Board of Veterans Appeals 
(BVA or Board) on appeal from an October 1996 notification 
letter by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which proposed to 
terminate the veterans Section 306 pension benefits, 
effective January 1, 1997, due to an income in excess of the 
pension income limit.  The veteran filed a timely appeal to 
that notification.

In July 1998, the Board remanded this case for the scheduling 
of a Travel Board hearing.  Said hearing was scheduled for 
October 22, 1998.  However, a request by the veteran for 
withdrawal of the Travel Board hearing was received in August 
1998.  He has not attempted to reschedule that hearing.  The 
claims file has been returned to the Board for appellate 
review.

In April 1998, the RO issued a notification letter which 
denied the veterans request for medical benefits without 
cost at the VA Medical Center (VAMC) in Lexington, Kentucky.  
The veteran submitted a notice of disagreement (NOD) to said 
determination in June 1998.  Because no statement of the case 
(SOC) has been issued by the RO, the veterans NOD is an 
open NOD.  Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995).  Therefore, the issue is referred back to the RO for 
issuance of an SOC as to entitlement to VA medical benefits 
without cost.


FINDINGS OF FACT

1.  In February 1997, the veteran submitted a second 
Eligibility Verification Report for 1996, upon which he 
reported receiving $20,543.19 in gross annual income for 
1996, which included Social Security benefits for himself and 
his spouse totaling $13,730.40, other monthly retirement 
benefits for his spouse of $4,647.84, and interest and 
dividends totaling $2,164.95 for himself and his spouse; 
gross annual retirement income (excluding interest and 
dividends) was $18,378.24; a deduction of 10 percent from 
gross annual retirement income resulted in countable Social 
Security and other retirement income of $16,540.42.

2.  Listed on the second EVR were unreimbursed medical 
expenses for 1996 totaling $2,937.61; the amount in excess of 
5 percent of the veterans annual income of $20,543.19 
($1,027.16) is $1,910.45, which may properly be excluded from 
countable income.

3.  The veterans spouse realized no earned income in 1996; 
therefore, $2,992.00 may properly be excluded from countable 
income.

4.  When exclusions are taken into consideration, the 
veterans countable income for 1996 was $12,521.26 
($16,540.42 less $2,992.00 less $1,027.16); this amount is 
below the 1996 annual income limitation of $12,611.00 for 
entitlement to Section 306 disability pension for a veteran 
with one or more dependents.


CONCLUSION OF LAW

The countable income of the veteran for 1996 did not exceed 
the statutory limit for continued entitlement to Section 306 
disability pension.  Accordingly, his disability pension was 
improperly terminated, effective January 1, 1997.  
38 U.S.C.A. §§ 1542, 1543, 5107 (West 1991); 38 C.F.R. 
§§ 3.26(a), 3.252, 3.260, 3.262, 3.960 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran challenges the propriety of termination of his 
Section 306 nonservice-connected pension benefits, effective 
January 1, 1997, due to excessive income.  Section 306 
pension is defined as those disability and death pension 
programs in effect on December 31, 1978, which arose out of 
Pub.L. 86-211, 73 Stat. 432.  38 C.F.R. § 3.1(u) (1998).  
Section 306 pension benefits, like all VA nonservice-
connected pension benefits, are based in part on income.  
Payments of these pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. §§ 1542, 1543.  The 
annual income limitations for Section 306 pension are the 
amounts specified in § 306(a)(2)(A) of Pub.L. 95-588, as 
increased from time to time under § 306(a)(3) of Pub.L. 95-
588.  38 C.F.R. § 3.26(a).

For the purpose of entitlement to a Section 306 nonservice-
connected pension in 1996, the maximum annual income for a 
veteran with one dependent is limited to $12,611.00.  See 
Cost of Living Adjustments and Headstone or Marker 
Allowance Rate, 60 Fed. Reg. 65089-65090 (1995).

In determining annual income for purposes of Section 306 
disability pension, payments of any kind or from any source 
are counted as income unless specifically excluded.  Income 
is counted for the calendar year in which it is received.  
Income is determined by the total amount received or 
anticipated during the calendar year.  38 C.F.R. §§ 3.252, 
3.260.

For Section 306 pension, the countable annual income includes 
the veterans income and the veterans spouses income, with 
specific exclusions.  38 C.F.R. § 3.262.  Effective December 
1, 1995, the amount of $2,992.00, or all of the spouses 
earned income, whichever is higher, is excluded from the 
countable annual income.  60 Fed. Reg. 65089-65090; 38 C.F.R. 
§ 3.262(b).

In determining income for Section 306 disability pension, 10 
percent of Social Security and other retirement payments 
received by a veteran is excluded.  The remaining 90 percent 
is counted income as received.  38 C.F.R. § 3.262(e), (f).

For purposes of Section 306 disability pension, there will be 
excluded unreimbursed amounts paid by the veteran for 
unusual medical expenses.  Unreimbursed amounts which 
exceed 5 percent of the veterans reported annual income are 
considered unusual.  38 C.F.R. § 3.262(l).

Entitlement to Section 306 pension will terminate if the 
veteran ceases to be permanently and totally disabled, if the 
veterans countable annual income exceeds the applicable 
yearly amount, or if the veteran has a net worth of such size 
that it is reasonable that some part of it be used for his 
maintenance.  38 C.F.R. § 3.960(b). If entitlement to Section 
306 pension is terminated for any of the previously-stated 
reasons, the veteran cannot reestablish entitlement to 
Section 306 pension and must qualify for pension in the 
improved-pension category in order to be eligible for any 
nonservice-connected pension.  38 C.F.R. § 3.960(d).

Review of the claims file reveals that the veteran filed a 
claim for nonservice-connected pension benefits (VA Form 21-
526), dated in April 1974 and received May 1974.  An attached 
VA Declaration of Marital Status (VA Form 21-686C) indicated 
that he was married at that time to Cardia Lavine Downing 
Evans.  An enclosed Certificate of Marriage stated that the 
couple had been married on May 24, 1963.  A May 1974 rating 
decision awarded the veteran nonservice-connected pension 
benefits, effective in April 1974.

The Board notes the veterans claim that he is entitled to 
old pension benefits.  Basically, a veteran of a period 
of war who meets certain service requirements and who is 
permanently and totally disabled from a nonservice-connected 
disability may be paid pension benefits.  38 C.F.R. § 3.3 
(1998).  As the result of 1978 legislation (Pub.L. 95-588), 
VA currently administers the payment of nonservice-connected 
pension benefits under three separate eligibility categories.  
The first category, referred to as old law pension, 
applies to veterans eligible for nonservice-connected pension 
on December 31, 1960.  The second category, referred to as 
Section 306 pension because Section 306 of Pub.L. 95-588 
provided a savings clause for those veterans eligible for 
pension at the time the law was passed, applies to veterans 
eligible for nonservice-connected pension based on the laws 
in effect on December 31, 1978.  The third category, referred 
to as improved pension benefits, became effective January 
1, 1979, and applies to all veterans not eligible for Section 
306 pension.  Veterans and Survivors Pension Improvement 
Act, Pub.L. No. 95-588, § 306, 92 Stat. 2497 (1978).  Each 
category of pension eligibility has different benefit rates, 
annual income limits, and exclusions from income.  Because 
the veterans entitlement had been in effect continuously 
since 1974 until its termination effective January 1, 1997, 
it is considered a Section 306 pension under Pub.L. 96-588.  
See 38 C.F.R. §§ 3.1(u); 3.3(a)(2) (1998).

A VA Form 21-686C dated in and received February 1984, 
indicated that the veterans spouse, [redacted], had died.  An 
attached Certificate of Death revealed that she died on 
August [redacted], 1982.  The veteran submitted another Form 21-686C 
in September 1996, with an attached Marriage License showing 
that he married [redacted] on July 6, 1996.

In September 1996, the RO received the veterans VA Form 21-
0512V-1, Section 306 Eligibility Verification Report (EVR).  
The veteran reported that he received $506.20 in monthly 
Social Security benefits in 1996 (for a total of $6,074.40), 
and that his spouse received $638.00 in monthly Social 
Security benefits (for a total of $7,656.00), as well as 
$387.32 in other monthly retirement benefits (totaling 
$4,647.84).  He also reported annual interest and dividends 
for 1996 as $723.70 for himself and $97.00 for his spouse.  
Lastly, the veteran reported unreimbursed family medical 
expenses of $1,755.25 (consisting of $1,283.67 in medical 
insurance expenses and $471.58 for prescription drugs).

The determination of the veterans countable income for 1996 
for Section 306 pension purposes, utilizing the EVR received 
in September 1996, is as follows:  he received $6,074.40 in 
Social Security benefits, as well as interest and dividends 
of $723.70.  His spouse received $7,656.00 in Social Security 
benefits, $4,647.84 in other retirement benefits, and $97.00 
in interest and dividends.  Hence, gross annual income for 
the veteran and his spouse was $19,198.94, while gross annual 
retirement income for the couple was $18,378.24.  Upon 
deduction of 10 percent of the gross retirement income, the 
countable Social Security and other retirement income for 
1996 was $16,540.42.  Because the veterans spouse had no 
earned income for 1996, $2,992.00 may be excluded from 
countable income.  Since the total unreimbursed medical 
expenses of $1,755.25 exceed 5 percent of the annual gross 
income of $959.95 (5 percent of $19,198.94) by $795.30, this 
amount is excluded from countable income.  After factoring in 
the exclusions, the total countable income for 1996 is 
$12,753.12 ($16,540.42 less $2,992.00 less $795.30).  The 
countable income exceeds the 1996 income limitation for 
entitlement to Section 306 disability pension for a veteran 
with one or more dependents of $12,611.00.  The September 
1996 EVR was considered by the RO, and served as the basis 
for its October 1996 notification letter.

However, the veteran submitted a second EVR in February 1997 
(which has not been considered by the RO), upon which he 
reported that he received $506.20 in monthly Social Security 
benefits in 1996 (for a total of $6,074.40), and that his 
spouse received $638.00 in monthly Social Security benefits 
(for a total of $7,656.00), as well as $387.32 in other 
monthly retirement benefits (totaling $4,647.84).  He also 
reported annual interest and dividends for 1996 as $568.48 
for himself and $1,596.47 for his spouse.  Reported 
unreimbursed family medical expenses were $2,937.61 
(consisting of $1,876.16 in medical insurance expenses, 
$485.87 for prescription drugs, $184.39 for eyeglasses, 
$331.19 for doctor visits, and $60.00 for transportation 
expenses to doctors office).

Determining the veterans countable income for 1996 for 
Section 306 pension purposes, utilizing the EVR received in 
February 1997, produces the following:  he received $6,074.40 
in Social Security benefits, as well as interest and 
dividends of $568.48.  His spouse received $7,656.00 in 
Social Security benefits, $4,647.84 in other retirement 
benefits, and $1,596.47 in interest and dividends.  Hence, 
gross annual income for the veteran and his spouse was 
$20,543.19, while gross annual retirement income for the 
couple remained $18,378.24.  Upon deduction of 10 percent of 
the gross retirement income, the countable Social Security 
and other retirement income for 1996 was again $16,540.42.  
Moreover, $2,992.00 may once more be excluded from countable 
income.  The newly-submitted total unreimbursed medical 
expenses of $2,937.61 exceed 5 percent of the annual gross 
income of $1,027.16 (5 percent of $20,543.19) by $1,910.45, 
which amount is excluded from countable income.  After 
factoring in the exclusions, the total countable income for 
1996 is $12,521.26 ($16,540.42 less $2,992.00 less 
$1,027.16).  The countable income is below the 1996 income 
limitation of $12,611.00 for entitlement to Section 306 
disability pension for a veteran with one or more dependents.

Accordingly, Section 306 pension benefits were improperly 
terminated effective January 1, 1997.  While the Board has 
considered evidence (the EVR submitted in February 1997) 
which was not considered by the agency of original 
jurisdiction (the RO), the subsequent favorable determination 
does not result in prejudice to the veteran.  See 38 C.F.R. 
§ 20.1304(c) (1998).  


ORDER

Section 306 disability pension benefits were improperly 
terminated effective January 1, 1997.  To this extent, the 
appeal is granted.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
